Peters, J.
Appeal from an order of the Supreme Court (Kavanagh, J.), entered February 25, 2005 in Ulster County, which granted petitioner’s application pursuant to CPLR 7503 to temporarily stay arbitration between the parties.
Respondent Robert Connolly (hereinafter respondent) was involved in a motor vehicle accident with a driver whose vehicle insurance could not be confirmed at the time. Thereafter, respondent served petitioner, his insurance carrier, with a demand for uninsured motorist arbitration. When it was discovered that the driver was, in fact, insured by respondent Hudson Insurance Company, petitioner filed all necessary papers to commence this special proceeding for a stay of arbitration. Unfortunately, it failed to serve respondent. Respondent sought a denial of the stay on that basis and petitioner sought an extension of time for service based upon law office failure. By decision dated February 17, 2005, Supreme Court granted petitioner’s application to stay arbitration and respondent appealed from that order.
Thereafter, counsel for Hudson corresponded with petitioner and respondent, by letter, advising that it conceded coverage, but not liability, for the adverse vehicle involved in this accident. When such letter was forwarded to Supreme Court, it issued an order, dated May 12, 2005, finding uninsured motorist arbitration no longer appropriate. No appeal was taken from this order.
Since the right to take a direct appeal from the intermediate order terminated upon the entry of the May 12, 2005 final judgment, the appeal from the order granting a temporary stay of arbitration must be dismissed (see Beretz v Diehl, 302 AD2d *911808, 809 n 2 [2003]; Dolan v Jaeger, 285 AD2d 844, 846 n 2 [2001]; Rivera v Majuk, 256 AD2d 910, 911 [1998]).
Crew III, J.P., Spain and Mugglin, JJ., concur. Ordered that the appeal is dismissed, without costs.